                                           Case 3:20-cv-03484-JSC Document 37 Filed 01/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN SCHNEIDER,                                      Case No. 20-cv-03484-JSC
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE: MOTION FOR
                                                  v.                                          SUBSTITUTION OF PLAINTIFF
                                   9

                                  10     EVANSTON INSURANCE COMPANY, et                       Re: Dkt. No. 30
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a motion to substitute Kelly Beckham, executrix of the Estate of Alan

                                  14   Schneider (the “Estate”) and trustee of the Alan Schneider Revocable Trust Dated March 15, 2007

                                  15   (the “Trust”), as Plaintiff in this action following Mr. Schneider’s death. (Dkt. No. 30.) After

                                  16   careful consideration of the parties’ briefing, the Court concludes that oral argument is

                                  17   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion to substitute.

                                  18                                             BACKGROUND

                                  19          Mr. Schneider filed a complaint against Defendants on diversity grounds on May 22, 2020,

                                  20   alleging that Defendants refused to properly provide insurance policy benefits after his business

                                  21   was burglarized, and bringing state law claims for breach of contract and bad faith. On August 21,

                                  22   2020, Defendants filed a motion to dismiss, and in response Mr. Schneider’s counsel submitted a

                                  23   declaration attesting that Mr. Schneider passed away on or about July 15, 2020, and that

                                  24   Defendants were aware of Mr. Schneider’s passing before filing the motion to dismiss.

                                  25   Defendants later submitted a statement noting Mr. Schneider’s death. Ms. Beckham subsequently

                                  26   filed the instant motion to substitute herself, the Estate’s executrix and Trust’s trustee, as Plaintiff

                                  27   in this action. The motion is fully briefed.

                                  28
                                             Case 3:20-cv-03484-JSC Document 37 Filed 01/22/21 Page 2 of 3




                                   1                                               DISCUSSION

                                   2           Defendants do not oppose Ms. Beckham’s substitution as Plaintiff in her capacity as the

                                   3   Estate’s executrix; rather, Defendants argue that substitution of Ms. Beckham in her capacity as

                                   4   the Trust’s trustee is improper. For the reasons set forth below, the Court disagrees.

                                   5   I.      Legal Standard

                                   6           Federal Rule of Civil Procedure 25(a)(1) governs the substitution of parties, and provides

                                   7   that, “[i]f a party dies and the claim is not extinguished, the court may order substitution of the

                                   8   proper party.” A motion for substitution may be made “by the decedent’s successor or

                                   9   representative,” and if “not made within 90 days after service of a statement noting the death, the

                                  10   action by or against the decedent may be dismissed.” Fed. R. Civ. P. 25(a)(1). Thus, in deciding a

                                  11   motion to substitute under Rule 25(a)(1), a court must consider: the motion’s timeliness, whether

                                  12   any pleaded claims are extinguished, and whether the person being substituted is a proper party.
Northern District of California
 United States District Court




                                  13   See id.; see also Veliz v. Cintas Corp., No. C 03-1180 RS, 2008 WL 2811171, at *1 (N.D. Cal.

                                  14   July 17, 2008). Where Rule 25(a)(1)’s requirements are satisfied, “[t]he substituted party steps

                                  15   into the same position as [the] original party.” Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th

                                  16   Cir. 1996).

                                  17   II.     Discussion

                                  18           Defendants acknowledge that the motion was timely filed, and that Mr. Schneider’s claims

                                  19   survive his death. (Dkt. No. 31 at 3.) See, e.g., Cal. Civ. Proc. Code § 377.20; Barney v. Aetna

                                  20   Cas. & Sur. Co., 185 Cal. App. 3d 966, 973 (1986); Gagnon v. Cont'l Cas. Co., 211 Cal. App. 3d

                                  21   1598, 1601 (1989), as modified (July 20, 1989). Thus, the only issue is whether Ms. Beckham is a

                                  22   properly substituted party in her capacity as the Trust’s trustee.

                                  23           Ms. Beckham is the Trust’s sole trustee, and is empowered to manage the Trust and its

                                  24   property. (Dkt. No. 30-1 at 2 ¶ 4, 10-11.) Nonetheless, Defendants argue that Mr. Schneider’s

                                  25   decision to file suit individually, rather than on behalf of the Trust, precludes Ms. Beckham’s

                                  26   substitution in her capacity as a trustee in this action. (Dkt. No. 31 at 4-5.) While Defendants cite

                                  27   cases for the proposition that revocable trusts are legal entities distinct from their trustees, see

                                  28   Dickey v. Auer, No. 2:05-CV-2373-MCE-GGH, 2006 WL 1409623, at *4 (E.D. Cal. May 19,
                                                                                           2
                                             Case 3:20-cv-03484-JSC Document 37 Filed 01/22/21 Page 3 of 3




                                   1   2006), Defendants do not cite—and the Court is not aware of—any case that prohibits Ms.

                                   2   Beckham from proceeding as a proper party in her capacity as the Trust’s trustee.

                                   3           Against a similar factual backdrop, Fugnetti v. Bird B Gone, Inc., No. SACV 19-00847-

                                   4   CJC(DFMx), 2020 WL 6526363, at *1 (C.D. Cal. Sept. 17, 2020), considered a motion to

                                   5   substitute the decedent’s daughter as the plaintiff in the action. In Fugnetti, the plaintiff filed a

                                   6   copyright infringement action in May 2019 and died in January 2020. Id. at *1. Following his

                                   7   death, certain assets of his estate were transferred to a trust he created with his wife in 1990. Id.

                                   8   In August 2020, the decedent’s wife created a new trust into which she transferred all rights in the

                                   9   image motivating the copyright infringement action, and named the decedent’s daughter as trustee

                                  10   of the newly-created trust. Id. The court determined that she, “in her capacity as trustee of the

                                  11   [trust], [was] the proper party to substitute for [the deceased] in his capacity as [p]laintiff[.]” Id. at

                                  12   *3.
Northern District of California
 United States District Court




                                  13           The Court finds this reasoning persuasive. As in Fugnetti, Ms. Beckham is the Trust’s sole

                                  14   trustee, and the Court has no difficulty concluding that, in this capacity, she is a properly

                                  15   substituted party for Mr. Schneider. In any event, as there is agreement that she is properly a party

                                  16   as the Estate’s executrix, there is no prejudice in allowing her substitution in both capacities and

                                  17   then sorting it out later to the extent it actually makes a difference.

                                  18                                               CONCLUSION

                                  19           For the reasons set forth above, Plaintiff’s motion to substitute Ms. Beckham in her

                                  20   capacity as the Trust’s trustee as well as the Estate’s executrix is GRANTED. Ms. Beckham shall

                                  21   file an amended complaint within 21 days of this Order. In light of this substitution, Defendants’

                                  22   motion to dismiss (Dkt. No. 14), is dismissed as moot.

                                  23           This Order disposes of Dkt. No. 30.

                                  24           IT IS SO ORDERED.

                                  25   Dated: January 22, 2021

                                  26
                                  27
                                                                                                       JACQUELINE SCOTT CORLEY
                                  28                                                                   United States Magistrate Judge
                                                                                           3
